Citation Nr: 0825591	
Decision Date: 07/31/08    Archive Date: 08/06/08

DOCKET NO.  06-29 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active military duty from March 1969 to 
October 1970.  He was awarded the Vietnam Gallantry Cross 
with Palm Unit Citation Badge, the Army Commendation Medal 
for heroism, and the Bronze Star Medal.

In March 2004, the Board of Veterans' Appeals (Board) granted 
an evaluation of 70 percent for service-connected PTSD and 
remanded the newly raised issue of TDIU to the RO for 
development and adjudication.

The matter of entitlement to a TDIU rating is being remanded 
to the Agency of Original Jurisdiction (AOJ) via the Appeals 
Management Center in Washington, DC.  



REMAND

A January 2007 rating decision granted service connection for 
diabetes mellitus, Type 2 (DM), and assigned a 10 percent 
evaluation effective May 23, 2006.  However, there has been 
no determination by the RO since this action whether the 
veteran's service-connected disabilities, including DM, 
result in unemployability.

The Board also notes that the veteran has not had a scheduled 
VA compensation and pension evaluation of his service-
connected PTSD since December 2004.  

Consequently, the Board agrees with the veteran's contention 
in his October 2006 substantive appeal that he should be 
afforded a new VA evaluation for purposes of determining 
whether his service-connected PTSD prevents him from gainful 
employment.  

VA has the authority to schedule a compensation and pension 
examination when such is deemed to be necessary, and the 
veteran has an obligation to report for that examination.  
Pursuant to 38 C.F.R. § 3.327(a) (2007), an examination will 
be requested whenever VA determines, as in this case, that 
there is a need to verify the current severity of a 
disability.  See also 38 C.F.R. § 3.159 (2007).  

Accordingly, this case is REMANDED to the AOJ for the 
following actions:

1.  The AOJ should take appropriate steps 
to contact the veteran and request that 
he identify specific names, addresses and 
approximate dates of treatment, both VA 
and private, for all health care 
providers who have treated him for his 
service-connected PTSD or DM since 
September 2006, the date of the most 
recent treatment records on file.  

After securing any appropriate consent 
from the veteran, VA should obtain any 
such treatment records that have not 
previously been associated with the 
veteran's VA claims folder.  If VA is 
unsuccessful in obtaining any medical 
records identified by the veteran, it 
should inform him of this and request him 
to provide copies of the outstanding 
medical records.  

2.  The AOJ must also arrange for a VA 
examination of the veteran to determine 
the current nature and severity of his 
service-connected PTSD and how it affects 
his employability.  The veteran's VA 
claims folder, including a copy of this 
remand, must be made available to and 
reviewed by the examiner.  Any indicated 
tests and studies must be accomplished; 
and all clinical findings must be 
reported in detail and correlated to a 
specific diagnosis.  The examiner must 
provide an opinion, based on the 
examination findings and a review of the 
claims files, on whether the veteran's 
service-connected PTSD is severe enough 
as a whole to preclude him from obtaining 
and maintaining any form of gainful 
employment consistent with his education 
and occupational experience.  The 
rationale for all opinions expressed must 
be provided.  The report prepared must be 
typed.  

3.  The AOJ must notify the veteran that 
it is his responsibility to report for 
the above examination and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655.  

In the event that the veteran does not 
report for the aforementioned 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.  

4.  After the above has been completed, 
the AOJ must readjudicate the veteran's 
claim for TDIU.  If the benefit sought on 
appeal remains denied, the veteran must 
be provided a Supplemental Statement of 
the Case.  The veteran and his 
representative must then be given an 
appropriate opportunity to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  


